OPINION OF THE COURT
Memorandum.
Order granting defendants’ motion to dismiss the informations unanimously reversed on the law and facts, motion denied, informations reinstated and matter remanded for trial.
Defendants were prosecuted for violating article 10 (§ 27, subd [a]) of the Suffolk County Sanitary Code which prohibits *68the idling of a motor vehicle engine for more than three minutes, a law evidently designed to reduce air pollution. The court below found the section unconstitutional because it was an "unreasonable” enactment. In our opinion, this conclusion, reached oft the basis of a motion to dismiss the informations, cannot be upheld. (See Oriental Blvd. Co. v Heller, 27 NY2d 212, 219, app dsmd 401 US 986; People v Friedman, 302 NY 75, 79, app dsmd 341 US 907; 8 NY Jur, Constitutional Law, § 72.) The court cited with approval the opinion of the trial court in People v Holbrook Transp. Corp. (84 Misc 2d 650, app dsmd 88 Misc 2d 80). We do not concur in the views expressed in the Holbrook case concerning the constitutional infirmities of the afore-mentioned law. The general rule is that a court of original jurisdiction should not resort to statutory interpretation of constitutional dimensions absent the most compelling circumstances (see Comiskey v Arlen, 55 AD2d 304, 307; Halpern v Gozan, 85 Misc 2d 753, 757).
Concur: Farley, P. J., Glickman and Gagliardi, JJ.